Citation Nr: 0428562	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fractured L2 and L3, with lumbosacral strain and 
degenerative changes, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which awarded an increased disability evaluation of 
30 percent for the veteran's service-connected residuals of 
fractured L2 and L3, with lumbosacral strain and degenerative 
changes.  

In August 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims 
folder.

During his August 2004 video-conference hearing, the veteran 
raised a claim for service connection for a thoracic spine 
disorder, to include as secondary to the service-connected 
residuals of fractured L2 and L3.  The Board does not have 
jurisdiction of this issue.  It is, therefore, referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In July 2003 and again during his video-conference hearing in 
August 2004, the veteran indicated that he was treated for 
symptoms associated with his service-connected low back 
disorder at the Phoenix, Arizona, VA Medical Center (VAMC).  
At his hearing, he specified that he was treated as recently 
as two months earlier and that he had also been scheduled for 
additional treatment in September 2004.  Review of the claims 
folder reveals that these records have not yet been obtained.  
On remand, therefore, an effort should be made to obtain 
these treatment records.

Further, it is necessary to provide the veteran an additional 
VA examination in light of the his contentions concerning low 
back pain and the guidance the United States Court of Appeals 
for Veterans Claims provided in Deluca v. Brown, 8 Vet. App. 
202 (1995).  The July 2003 VA examination was inadequate in 
this respect.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records for his 
service-connected residuals of fractured L2 
and L3 with lumbosacral strain and 
degenerative changes from the Phoenix VAMC, 
dated from 2001 to present.

2.   After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low back.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, should 
be accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected residuals of 
fractured L2 and L3 with lumbosacral strain 
and degenerative changes.  

The examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
related to the service-connected low back 
disability and fully describe the extent and 
severity of those symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  Are 
there recurring attacks, with intermittent 
relief?

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no limitation 
of function, such facts must be noted in the 
report.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If the 
development undertaken is deficient in any 
manner, it must be rectified prior to return 
to the Board. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



